145 F.3d 1343
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.April WILLIAMS, Plaintiff-Appellant,v.COUNTY OF STANISLAUS PLANNING DEPARTMENT; Jim Duval,individually and as Director of Stanislaus County PlanningDepartment and Block Grant Program of City of Newman;Housing Authority for the County of Stanislaus; KennethHanigan, individually and as Housing Program Assistant; Cityof Newman Block Grant Program; State of CaliforniaDepartment of Consumer Affairs District Office ContractorsLicense Board, Defendants-Appellees.
No. 97-16176.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the Eastern District of California.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM1
COYLE, J., Presiding

Submitted May 14, 19982

1
April Williams appeals pro se the district court's denial of her Fed.R.Civ.P. 60(b) motion for relief from the court's order dismissing her action against the Housing Authority of Stanislaus County and others, due to Williams's failure to prosecute.


2
Williams alleges excusable neglect based on the incompetence of her attorney.  "Attorney error is insufficient grounds for relief under both Rule 60(b)(1) and (6)."  Allmerica Financial Life Insurance and Annuity Company v. Llewellyn, 139 F.3d 664, 1998 WL 113868 (9th Cir. 3/17/98) (order).  Accordingly, the district court did not abuse its discretion in denying Williams' motion for relief.


3
AFFIRMED.



1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4